Case 9:20-cv-80147-RLR Document 45 Entered on FLSD Docket 07/10/2020 Page 1 of 4




                                                                FILED BY            D.C.

                       IN THE UNITED STATESDISTRICT COU              11L 10 2020
                      FOR THE SOUTHERN
                                (W      DISYRICT OF FLORI A          atkjyzl))7L
                                                                               J.
                                     EST PALM BEACH)                 YDCFFEA .MI
                                                                               AUI

  CivilAction No.9:20-cv-80147-RLR

  JANE KOE,

        Plaintiff,



  AM AR CHANDER M AINI,aliasesGALLANTVK, AM ARCM 4,AM ARCM 2,VIKM M
  KM S,and VIK R AM K U M A R M A N SIN GH ;
  GU A RAN TEED REM OV A LS;
  REPZE;
  EX PER T REM OV A LS;
  IN TERN ET REM OV ALS;
  M ARCA GLOBAL LLC d/b/aINTERNETREPUTATION .CO M ;
  A M A RUTU TECHN OLOG Y d/b/a KO D DO S;
  M INC LAW ;
  K EV IN AN GILER I;
  RONALD LINCO;
  M ICH A EL SCH ERN ;
  JAM ES JOHN ;
  JlM BURN S;
  SCOTT BREITEN STEIN ;
  ARM AN AL1d/b/a174 SOLUTION S BD;
  V IK R AM PA RM A R ,aliasesM A TT H AM P and M ARTIN H ORAN ;
  PIERRE ZA RO KIA N ;
  K M S;
  DEFAM ATION DEFENDERS;
  W EB PRESENCE LLC d/b/aNET REPUTATION;and
  JOHN DOES 1-15

        Defendants.


     D EFEND A N T PIERR E ZA R O K IAN M O TIO N TO D ISM ISS PLA INTIFF'S
    SECOND AM ENDED COM PLAINT AT LAW




                                           1
Case 9:20-cv-80147-RLR Document 45 Entered on FLSD Docket 07/10/2020 Page 2 of 4
        Defendant Pierre Zarokian, beingrepresented Pro Se, isfilingthisM otion to Dismiss

        Plaintiffs Second Am ended ComplaintatLaw, pursuanttoRule12(b)oftheFederalRules

        ofCivilProcedure,filecontemporaneously herewith and incop orate herein their

        M emorandum of Law in Support ofM otion toDismissPlaintiff'sSecond Amended

        ComplaintatLaw.

        W HEREFORE,DefendantPierre Zarokian, pray thattheCourtdism issthe Second Amended

        Com plaintatLaw ofPlaintiffJane K oe, pursuanttoRule 12(b)oftheFederalRulesofCivil

        Procedtlre.


                                                 R espec ully subm itted,

                                                 s/                    '
                                                 Pierre Zarokia

                                                 SubmitExpress,lnc
                                                 ATTN :Pierre Zarokian,ProSe
                                                 315 A rden A ve Ste 14
                                                 G lendale,CA 91203
                                                 818-567-6170
                                                 pierre@ submitexpress.com
                                                 Pierre Zarokian,Pro Se




                                             2
Case 9:20-cv-80147-RLR Document 45 Entered on FLSD Docket 07/10/2020 Page 3 of 4




                                CERTIFICATE O F SERVICE

         Ihereby certify thaton this 9th day ofJuly, 2020,Imailed theforegoing DEFENDANT

  PIERRE ZARO KIAN M O TIO N TO DISM ISS PLAINTIFF'S SECOND AM ENDED

  C O M PLA INT A T LAW w ith the Clerk ofCourtw hich w illsend notification ofsuch filing to al1

  partiesand counselofrecord who haveentered an appearanceintheabove- captioned m atter.



                                                    Pierre a okian
                                                           i        <-
                                                    s/          '                   .
                                                     Pro
7/9/2020Case 9:20-cv-80147-RLR Document 45
                                        FedExEntered    on
                                              Ship Manager- FLSD Docket 07/10/2020 Page 4 of 4
                                                                                          PrintYourLabel
                                                                                                       ts)


                                                 =
                                                 M            S
                                                              x:=
                                                                m                                            =0
                                                                                                             -
                                                                                                             -
                                                                                                               Yœ
                                                                                                               .'
                                                                                                                k'œR  w          œ
                                                                                                                                 - w
                                                                                                                                   o c n
                                                                                                                                                o   clfzs
                                                                                                                                                    F
                                                                                                                                                    xhM
                                                                                                                                                      m=>
                                                                                                                                                             xo
                                                                                                                                                             m
                                                                                                                                                             xoK
                                                                                                                               ro c                  c)x- . xm z
                                                                                                                                                        x
                                                                                                             =
                                                                                                             --       => = o - m
                                                                                                                      P                              M M pue
                                                                                                                          m  = U
                                                                                                                               - . m                .m  = xo
                                                                                                                                                        >    >El
                                                               o                  o        - e               -
                                                                                                             =        o   =  < * m- 'HO < O
                                                                                                                        m o
                                                               œ                                             =                 - o >
                                                                                                                          D .> m      s m a;
                                                                                                                                          y
                                                                                                                          m M n- O =  x
                                                               o                                             -             fmr       - - m                     a
                                                                                      -                      =
                                                                                                             *             a
                                                                                                         .
                                                                                                             -
                                                                                                             -
                                                                                                                           N:
                                                                                                                           m
                                                                                                                                     > n m
                                                                                                                                         -                     4
                                                               *                                                                     <
                                                                                                                                     m O o
                                                                                                                                         m                     w
                                                                                                                                                               a
                                                                                           -                 =                            c                    >
                                                               M                                             =
                                                                                                             -        X
                                                                                                                      m                   m                    =
                                                                                                             -        m
                                                                                                             =         .
                                                                                  c   -    .                 M                            D
                                                                                                             =                            m
                                                                                                             =-   c                       m
                                                                                                                  m
                                                                                                                  Y
                                                                                                                                          o
                                                                                                                                          m         /       o>,
                                                                                                                                          -
                                                                                                                                          c         s
                                                                                                                                                    -
                                                                                                                                                       >qw
                                                                                                                                                       p< =
                                                                                                                                          >         u' t:=
                                                                                                                                                    m    c)O
                                                                                  *              .                                                  = andY
                                                                                                                                                    O
                                                                                                                                                    m       a 5pR1
                                                  m                                                                                                 m       aT i
                                                  C                                                                                                      R1:
                                                  c                                                                                                      z o
                                                                                                                                                         5 I
                                                                                                                                                           z
                                                  *
                                                                                                                                                         2
                                                  K n
                                                  >
                                                  - >
                                                    M
                                                                                                     @
                                                                                       J1M12*Që1u.                             56BJ2/17r/FE4A




  Afterprinting this Iabel:
  1.Usethe'Print'buttononthi
                           spagetoprintyourlabeltoyourlaserorinkjetprinter
  2. Fold the printed pagealong the hori
                                       zontalIine.                            .
  3.Place Iabelinshipping pouch and affix i
                                          tto yourshipmentsothatthe barcode podion ofthe labelcan be read and scanned.
  W arning:Useonl    y the printed originalIabelforshipping. Usinga photocopyofthislabelforshipping purposes i        s fraudulentand could resul tin
  additionalbilling charges,along with the cancellation ofyourFedExaccountnumber
  Us
  b e ofthissystem constitutesyouragreementtotheservice condi        ti
                                                                      onsin thecurren.   tFedEx Service Gui   de, available on fedex.com.FedExwillnot
   eresponsibl   eforanycl  aim inexcessof$100perpackage,whethertheresultofloss,damage,delay.non-delivelymisdelively ormisinformation
  unlessyou declare a hi
  S                       ghervalue, pay an addi  ti
                                                   onalcharge,documentyouractualI       ossandfil e a timely claim .l-imitationsfound in the currentFedEx,
   ervicq Guide apply.Yourri    ghtto recoverfrom FedExforany I  oss, including intrinsicvalue ofthe package, lossofsales,income interest,profit,
  attorney'sfees,costs,and otherformsofdamagewhetherdirect, incidentaljconsequential,orspeci            alislimitedtothegreaterof$100orthe
  authorized declared value.Recoverycannotexceed actualdocumented Ioss.Maxi           m um  fori
                                                                                               t ems o fex t
                                                                                                           rao rdinaryvalueis$1,000,e.g.jewelry,
  preci
  FedE ous metals,negotiabl   ei nstm ments and otheritemsIisted in ourServiceGui   de. W ri
                                                                                           tten claims mustbe fi  ledwithin stricttime Iimits, see current
        x Service Guide.




https'
     .
     //-   .
           fedex.com/shi
                       pping/shi
                               pAction.handle?method=docontinue
